DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
	Applicant’s claim for priority to provisional application 62/903,475 filed 9/20/2019 is acknowledged. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 11 and dependent claims 12-20, the preamble of claim 11 recites “A computer-implemented platform for a tamper-proof product packaging system to operate one or more servers to provide tamper-proof delivery of one or more products to a customer from a product delivery system, the method comprising”. Initially, the Examiner notes that there is insufficient antecedent basis for the method since claim 11 initially directs itself to “a platform”. 
	Secondly, the phrasing “computer-implemented platform” that is “for a tamper-proof product packaging system to operate one or more servers to provide tamper-proof delivery…” raises questions of indefiniteness itself. This is because the scope of what may or may not comprise the platform is unclear, and because it is unclear whether the “platform” comprises the tamper-proof product packaging system, the one or more servers, etc. 
	Lastly, claim 11 sets forth both a platform (i.e., an apparatus) and a method, with the body of the claim reciting the specific steps performed as part of the method. Though there are circumstances where a claim may be drafted to encompass multiple statutory classes of invention (e.g., product-by-process), single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b). Furthermore, as written the method steps represent specific actions or functions performed, rather than reciting limitations that focus on capabilities. For these reasons, claim 11 is also rejected as being indefinite for referencing multiple statutory classes of invention (see MPEP 2173.05(p)(II)). 
	Accordingly, claim 11 and dependent claims 12-20 are rejected under 35 USC 112(b) for the reasons discussed above. 







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A these claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method to provide tamper-proof delivery of one or more products to a customer from, the method comprising: 
receiving a product order for delivery by the customer to the product delivery system; 
packing the product with tamper-proof label; 
uploading the details of the tamper-proof label; 
storing the uploaded tamper-proof label details to a database; 
notifying to the customer the tamper-proof label details; and 
validating and comparing the tamper-proof label details on the delivered package and the received notification by the customer.

	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a product order may be received and the order fulfilled. This represents the performance of sales activities or behaviors, which is a commercial interaction. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas.

	
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including that the method is computer-implemented, a tamper-proof product packaging system to operate one or more servers, and a product delivery system. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In addition to the above, even assuming arguendo that limitations such as uploading the details of the tamper-proof label and storing the uploaded tamper-proof label details to a database do not form part of the abstract idea (which the Examiner does not acquiesce), these limitations represent little more than extra-solution activity (e.g. data gathering, storing data) that contributes only nominally or insignificantly to the execution of the claimed method (see: MPEP 2106.05(g)). 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application. 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network, and/or
storing and retrieving information in memory
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 2-10, under step 2a (prong1) dependent claims 2-10 at least inherit the abstract idea recited in claim 1 and therefore are understood to recite an abstract idea for at least similar reasons as discussed above. 
Under prong 2 of step 2A, the examiner acknowledges that claims 2-12 do set forth further additional elements such as by refining the date marked upon the label, use of a scanner or camera, notifications such as email, phone call, or SMS, and a physical label. These elements are insufficient to integrate the abstract idea into a practical application, however. This is again because dependent claims 2-12 set forth the use of such elements at a high level of generality, and amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Furthermore, as with claim 1, these elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or otherwise apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 

Uunder step 2B, the additional elements of dependent claims 2-12 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because as written the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-12 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 11-20, claims 11-20 recite substantially similar limitations and scope as recited in claims 1-10 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, claims 11-20 are rejected under at least similar rationale as discussed above.





	







Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuettner (US 20200160263) 

Regarding claim 1, Kuettner discloses a computer-implemented method for a tamper-proof product packaging system to operate one or more servers to provide tamper-proof delivery of one or more products to a customer from a product delivery system (see: abstract, 0017), the method comprising: 
receiving a product order for delivery by the customer to the product delivery system (see: 0017 (customers ordering food for delivery from a food source; food source receives a food order for delivery)); 
packing the product with tamper-proof label by the product delivery system provided by the tamper-proof product packaging system (see: 0017 (sealing the food order in tamper proof packaging…), 0026 (tamper-proof seal label…applied to packaging), 0081, Fig. 6-8); 
uploading the details of the tamper-proof label by the product delivery system and storing the uploaded tamper-proof label details to a database of the tamper-proof product packaging system (see: 0017 (maintains a digital database of all of the unique identifiers that have been assigned to food sources; food source uses the food source interface to upload a unique identifier), 0023 (web interface and/or user application for uploading the unique identifier and other data associated with food orders), 0025 (unique identifier…entered into the database), 0069 (step 530 the unique identifiers on the tamper proof seal device(s) applied to the food container(s) are uploaded to a third-party validator's database);
notifying to the customer the tamper-proof label details by the tamper-proof product packaging system (see: 0020 (food source automatically sends the unique identifier directly to the customer, for example by a text notification, e-mail, phone call or other notification method chosen by the customer), 0069 (when the food source uploads the data to the third-party validator, a notification can also be sent to the customer with the unique identifier), 0074 (send a notification to the customer so that the customer is given the unique identifier); and 
validating and comparing the tamper-proof label details on the delivered package and the received notification by the customer (see: 0017 (the unique identifier reported by the customer, which was entered into the customer's computer using the customer user interface; processor compares the unique identifier with the unique identifier uploaded by the food source and marked by the processor in the digital database as being deployed for the customer's food order), 0069 ( customer can access the third-party validator's database, as indicated by line 108, for example in FIG. 1, to check that the unique identifier matches what is saved in the digital database as the unique identifier that was marked in the digital database as being deployed)).  

2. The computer-implemented method of claim 1, further comprising, the tamper-proof labels with machine readable unique identifiers (see: 0017 (unique identifier can be in the form of a code comprising letters, number and/or keyboard symbols, a bar code, a QR Code, or another machine readable code)).  

3. The computer-implemented method of claim 1, further comprising, a scanner or camera to upload the details of the tamper-proof labels (see: 0017 (unique identifier can be entered into the food source computer by scanning, photographic capture, or manually entered)).  

4. The computer-implemented method of claim 1, further comprising affixing the tamper- proof labels with the unique identifier as a seal on the packaging (see: 0026 (tamper proof seal device can comprise a paper or plastic sheet label with an adhesive backing with tamper proof features, so that once applied to the packaging…), Fig. 6-8 #620, 720, & 820).  

5. The computer-implemented method of claim 2, further comprising, unique identifiers of the tamper-proof label as a simple code comprising letters, numbers and keyboard symbols, a bar code, or a QR code (see: 0017 (unique identifier can be in the form of a code comprising letters, number and/or keyboard symbols, a bar code, a QR Code, or another machine readable code)).  

6. The computer-implemented method of claim 2, further comprising, unique identifiers be marked directly or printed on tamper proof seal labels (see: 0022 (pre-printed unique identifiers), 0024 (license to a food source to print its own unique identifiers onto tamper proof seal labels), 0026 (unique identifier can be imprinted on the tamper proof seal label), 0091 (unique identifiers can be marked directly on the tamper proof locking devices, or permanently marked on or molded into tabs attached thereto, or printed on tamper proof seal labels applied to the tamper proof locking device, or integrated with a tamper proof seal label)).  

7. The computer-implemented method of claim 1, further comprising, marking the unused tamper-proof labels as available and used tamper-proof labels as used in the database (see: 0017 (food source keeps an inventory of unique identifiers that have been assigned to the food source; processor marks the status of the unique identifier in the digital database as “used”), 0091 (unique identifiers that the third-party validator assigns to food source 1910 are saved in digital database 1980 and marked as “available” for use by food source 1910. If another food source uploads a unique identifier that is assigned to food source 1910 in digital database 1980 or that is a unique identifier that is marked as “used”)).  

8. The computer-implemented method of claim 1, further comprising, a notification sent to the customer with the unique identifier, through an e-mail, phone call, SMS or other notification method chosen by the customer (see: 0020 (food source automatically sends the unique identifier directly to the customer, for example by a text notification, e-mail, phone call or other notification method), ).  

9. The computer-implemented method of claim 1, further comprising the notification with the time when the order was packaged and sealed, and an estimated delivery time (see: 0069 (can include the time when the food order was packaged and sealed, and an estimated delivery time), 0072 (notification tells the customer the unique identifier, and could also be used to confirm the time when the order was fulfilled and an estimated delivery time)).  

10. The computer-implemented method of claim 1, further comprising, the tamper-proof product packaging system with inventory of supplies that can comprise secure packaging and tamper-proof labels with unique identifiers (see: 0069 (packaging supplied to the food source to enable the secure and sealed packaging for the food orders), 0073 (a supply channel for third-party validator 130 to supply the tamper proof seal devices to the food sources that have contracted with third-party validator 130), 0091 (Food source 1910 has an inventory of supplies 1914 that can comprise secure packaging and tamper proof locking devices with unique identifiers permanently associated therewith)).

	Regarding claims 11-20, claims 11-20 recite substantially similar limitations and scope as recited in claims 1-10 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, claims 11-20 are rejected under at least similar rationale as discussed above. 












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180240065 to Hilsley discloses a system and method for securely delivering a package using a tamper-resistant label applied to the package (see: 0051-0052, 0055) and also utilizing a sealed package record for verification (see: 0079-0081, Fig. 6)
US 6442276 to Doljack discloses a method for verifying the authenticity of goods including determining whether a unique product code has been previously used (see: col. 4 lines 21-34, col. 6 lines 44-61, Fig. 6-7)
US 20210206562 to Wawrzynski discloses a system and method for tamper-resistant delivery of pre-packaged goods (e.g., restaurant prepared foods) including a container configured to receive pre-packaged goods therein, a label applied across an opening of the container such that the pre-packaged goods received in the container are not accessible without visibly, permanently damaging one or both of the label and the container (see: 0002, 0015, 0019, Fig. 2-3, Fig. 7). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619